19 F.3d 19
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Peter JUSTEN, Plaintiff-Appellant,v.Bonnie ZAGULA and Prudential Securities, Inc., et al.,Defendants-Appellees.
No. 93-3024.
United States Court of Appeals, Sixth Circuit.
March 2, 1994.

Before:  MERRITT, Chief Judge:  MILBURN and SILER, Circuit Judges.
PER CURIAM.


1
The magistrate judge dismissed the plaintiff's case under Rule 41(b) for failure to prosecute the case.  The rule in the Sixth Circuit for dismissing cases under Rule 41(b) is as follows:


2
From these cases we extract the principle that in the absence of notice that dismissal is contemplated a district court should impose a penalty short of dismissal unless the derelict party has engaged in "bad faith or contumacious conduct."


3
Harris v. Callwood, 844 F.2d 1254, 1256 (1988).


4
In the case at bar the magistrate judge neither provided notice that dismissal was contemplated nor did the magistrate judge find "bad faith or contumacious conduct."


5
In light of the failure of the magistrate judge to follow the standard for dismissal under Rule 41(b) as established in the Sixth Circuit, the judgment of the District Court is reversed and the case remanded for further proceedings.